November 20, 2019

Keyona T. Shears
                                                                                      FILED
4426 Hillsgrove Road
                                                                                     NOV 21 20\9
Wake Forest, NC, 27587



Honorable Judge Louise Flanagan

Re : Motion to Request Early Termination of Probation



Dear Honorable Judge Flanagan,

I am requesting an early termination of probation . Within the first year of supervision, I provided clean
urine samples and completed 100 hours of community service . I have completed two years of
supervision thus far. My relationship with USPO Arthur Campbell has been positive and I am very
communicative with him about what is go ing on in my life.

Since being on probation I have kept a balance of employment and volunteering in my community. In
February, I achieved one year of employment at Maverick Solutions LLC. I have been promoted two
times within 8 months of employment and have continued to show a strong work ethic and rapport with
my managers. On the weekends I actively volunteer with the youth. I mentor, listen, and guide young
women into making better decisions as well as removing themselves from potential toxic individuals and
situations.

I have continued to abstain from all things/persons associated w ith the topic matter of my charge .

To further expound upon my character, I have attached character letters with the hope that you will
discern that I am deserving of early termination of probation .

Thank you for your time and attention .

Sincerely,

Keyona T. Shea rs




             Case 5:14-cr-00126-FL Document 67 Filed 11/21/19 Page 1 of 1
